Title: To John Adams from James McHenry, 27 May 1799
From: McHenry, James
To: Adams, John



Sir.
War Department 27 May 1799.

In a letter which I had the honour to write you dated the 22d inst. I submitted the names of Messrs. Tracy and Badger for Lieutenancies in the Regiment commanded by Lt. Colonel Taylor. I received this morning the inclosed letter from the honourable Mr. Tracy, by which it would appear, that one of these gentlemen may answer better for the Provisional army, and that it is doubtful whether the other is the fittest person which can be found. Under these circumstances I request your permission to make such substitutions as may be pointed out by Mr. Tracy and Col. Taylor.
I have the honour to be with the greatest respect, / Your most ob St.
James McHenry